


Exhibit 10.12

 

2010 Form

 

AAR CORP.

 

Restricted Stock Agreement

(“Agreement”)

 

Subject to the provisions of the AAR CORP. Stock Benefit Plan and the Long-Term
Incentive Plan for Fiscal 20     (together, the “Plan”), the terms of which are
hereby incorporated by reference, and in consideration of the agreements of the
Grantee herein provided, AAR CORP. a Delaware corporation (“Company”), hereby
grants to Grantee a restricted stock award (“Award”), effective     , 20      
(“Date of Award”), for the number of shares of common stock (“Common Stock”) of
the Company, $1.00 par value (“Award Shares”) set forth in the Company’s
notification of Award grant letter to the Grantee dated     , 20     and
incorporated herein by reference, subject to the forfeiture and
nontransferability provisions hereof and the other terms and conditions set
forth herein:

 

1.         Acceptance by Grantee.  The Award is conditioned upon the acceptance
by the Grantee of the terms and conditions of the Award as set forth in this
Agreement.  The Grantee must confirm acceptance of the Award and this Agreement
on Smith Barney’s web site (www.benefitaccess.com).  If the Grantee does not
accept the Award and this Agreement within 30 days from the date of the
notification of the Award, the Award referenced herein shall expire unless the
acceptance date is extended in writing by the Company.

 

2.         Restrictions.  The Grantee represents that he is accepting the Award
Shares without a view to the distribution of said Shares and that he will not
sell, assign, transfer, pledge or otherwise encumber the Award Shares during the
period commencing on the Date of Award and ending on the date restrictions
applicable to such Award Shares are released pursuant to this Agreement
(“Restrictive Period”).

 

3.         Release of Restrictions.  Subject to the provisions of paragraph 4
below, the restrictions described in paragraph 2 above shall be released with
respect to 50% of the Award Shares on May 31, 20     and 50% of the Award Shares
on May 31, 20    , except as follows:

 

(a)           In General.  If the Grantee’s employment with the Company and all
subsidiaries of the Company terminates prior to the last day of the Restrictive
Period for any reason other than death, Disability or Retirement, the Grantee
shall forfeit to the Company all Award Shares not previously released from the
restrictions of paragraph 2 hereof.

 

(b)           Retirement.  If the Grantee’s employment with the Company and all
subsidiaries of the Company terminates by reason of Retirement prior to the last
day of the Restrictive Period, the Restrictive Period shall terminate in
accordance with the restriction release schedule set forth above in the first
clause of this paragraph 3 as to all Award Shares not  previously released;
provided, however, that if the Grantee dies after Retirement and prior to the
last day of the Restrictive Period, the Grantee’s date of death will be treated
as the  date on which

 

--------------------------------------------------------------------------------


 

his employment with the Company and all subsidiaries of the Company has 
terminated,  and the provisions of paragraph 3(c) shall apply in determining
the  release of restrictions as to the Award Shares not previously released. 
For this purpose, “Retirement” means the Grantee’s voluntary termination of
employment, or his termination of employment by the Company or a subsidiary
without Cause (as defined in the Plan), when he has (i) attained age 65 or
(ii) attained age 55 and his age plus the number of his consecutive years of
service with the Company and subsidiaries is at least 75.

 

(c)           Death or Disability.

 

(i)        If the Grantee’s employment with the Company and all subsidiaries of
the Company terminates by reason of death or Disability occurring on or after
the Date of Award and on or before the fourth anniversary date thereof, the
Restrictive Period shall terminate as to half the total number of Award Shares. 
The remaining shares shall be forfeited and returned to the Company.  For this
purpose, “Disability” means the inability of the Grantee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.

 

(ii)       If the Grantee’s employment with the Company and all subsidiaries of
the Company terminates by reason of death or Disability after the fourth
anniversary of the Date of Award, the Restrictive Period shall terminate as to
all Award Shares not previously released.

 

(d)           Restrictive Covenant.  If at any time prior to release from
restrictions hereunder, Grantee, without the Company’s express written consent,
directly or indirectly, alone or as a member of a partnership, group, or joint
venture or as an employee, officer, director, or greater than 1% stockholder of
any corporation, or in any capacity engages in any activity which is competitive
with any of the businesses conducted by the Company or its affiliated companies
at any time during the Grantee’s term of employment, the Grantee shall forfeit
to the Company all Award Shares not previously released from the restrictions of
paragraph 2 hereof.

 

4.         Change in Control.  In the event of a Change in Control of the
Company, whether or not such change has the prior written approval of the
Continuing Directors, the Restrictive Period shall terminate as to all Award
Shares not previously released.

 

5.         Change in Outstanding Shares.  In the event of any change in the
outstanding shares of Common Stock by reason of any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of shares or
other similar corporate change, the Award Shares shall be treated in the same
manner in any such transaction as other shares of Common Stock.  Any additional
shares of stock received by Grantee with respect to the Award Shares in any such
transaction shall be subject to the same restrictions as are then applicable to
those Award Shares for which the additional shares have been issued.

 

2

--------------------------------------------------------------------------------


 

6.         Rights of Grantee.  As the holder of the Award Shares, the Grantee is
entitled to all of the rights of a stockholder of AAR CORP. with respect to any
of the Award Shares, when issued, including, but not limited to, the right to
receive dividends declared and payable since the Date of Award.

 

7.         Shares.  In aid of the restrictions set forth in paragraph 2, the
Grantee will be required to execute a stock power in favor of the Company, which
will be cancelled upon release of restrictions with respect to Award Shares
released.  Award Shares shall be held by the Company in electronic book entry
form on the records of the Company’s Transfer Agent, together with the executed
stock power, for the account of the Grantee until such restrictions are released
pursuant to the terms hereof, or such Award Shares are forfeited to the Company
as provided by the Plan or this Agreement.  The Grantee shall be entitled to the
Award Shares as to which such restrictions have been released, and the Company
agrees to issue such Award Shares in electronic form on the records of the
Transfer Agent.  Upon request by the Grantee, the Transfer Agent will transfer
such released Award Shares in electronic form to the Grantee’s broker for the
Grantee’s account or issue certificates in the name of the Grantee representing
the Award Shares for which restrictions have been released.

 

8.         Legend.  The Company may, in its discretion, place a legend or
legends on any electronic shares or certificates representing Award Shares
issued to the Grantee that the Company believes is required to comply with any
law or regulation.

 

9.         Committee Powers.  The Committee may subject the Award Shares to such
conditions, limitations or restrictions as the Committee determines to be
necessary or desirable to comply with any law or regulation or with the
requirements of any securities exchange.  At any time during the Restrictive
Period, the Committee may reduce or terminate the Restrictive Period otherwise
applicable to all or any portion of the Award Shares.

 

10.       Withholding Taxes.  The Grantee shall pay to the Company an amount
sufficient to satisfy all minimum tax withholding requirements, including those
arising under federal, state and local income tax laws, prior to the delivery of
any Award Shares.  Payment of the minimum withholding requirement may be made by
one or more of the following methods:  (i) in cash, (ii) in cash received from a
broker-dealer to whom the Grantee has submitted irrevocable instructions to
deliver the amount of withholding tax to the Company from the proceeds of the
sale of shares of Common Stock subject to the Award, (iii) by delivery to the
Company of other Common Stock owned by the Grantee that is acceptable to the
Company, valued at its fair market value on the date of payment, (iv) by
certifying to ownership by attestation of such previously owned Common Stock, or
(v) by having shares of Common Stock withheld from the Award Shares otherwise
distributable to the Grantee.  Payment shall be made pursuant to the on-line
procedures set forth on the AAR Stock Benefit Plan online web site through Smith
Barney (www.benefitacess.com).

 

11.       Postponement of Distribution.  Notwithstanding anything herein to the
contrary, the distribution of any portion of the Award Shares shall be subject
to action by the Board taken

 

3

--------------------------------------------------------------------------------


 

at any time in its sole discretion (i) to effect, amend or maintain any
necessary registration of the Plan or the Award Shares distributable in
satisfaction of this Award under the Securities Act of 1933, as amended, or the
securities laws of any applicable jurisdiction, (ii) to permit any action to be
taken in order to (a) list such Award Shares on a stock exchange if the Common
Stock is then listed on such exchange or (b) comply with restrictions or
regulations incident to the maintenance of a public market for its Shares of
Common Stock, including any rules or regulations of any stock exchange on which
the Award Shares are listed, or (iii) to determine that such Award Shares and
the Plan are exempt from such registration or that no action of the kind
referred to in (ii)(b) above needs to be taken; and the Company shall not be
obligated by virtue of any terms and conditions of this Award or any provision
of this Agreement or the Plan to issue or release the Award Shares in violation
of the Securities Act of 1933 or the law of any government having jurisdiction
thereof.  Any such postponement shall not shorten the term of any restriction
attached to the Award Shares and neither the Company nor its directors or
officers shall have any obligation or liability to the Grantee or to any other
person as to which issuance under the Award Shares was delayed.

 

12.       Miscellaneous.

 

(a)         This Award and this Agreement shall be construed, administered and
governed in all respects under and by the laws of the State of Illinois.

 

(b)         Capitalized terms used herein and not defined herein will have the
meanings set forth in the Plan.

 

(c)         Nothing in the Award shall confer on the Grantee any right to be or
to continue in the employ of the Company or any of its subsidiaries or shall
interfere in any way with the right of the Company or any of its subsidiaries to
terminate the employment of the Grantee at any time for any reason or no reason.

 

(d)         This Agreement has been examined by the parties hereto, and
accordingly the rule of construction that ambiguities be construed against a
party which causes a document to be drafted shall have no application in the
construction or interpretation hereof.  If any part of this Agreement is held
invalid for any reason, the remainder hereof shall nevertheless remain in full
force and effect.

 

(e)         This Agreement constitutes the entire agreement between the parties
concerning the subject matter hereof and any prior understanding or
representation of any kind antedating this Agreement concerning such subject
matter shall not be binding upon either party except to the extent incorporated
herein.  No consent, waiver, modification or amendment hereof, or additional
obligation assumed by either party in connection herewith, shall be binding
unless evidenced by a writing signed by both parties and referring specifically
hereto.  No consent, waiver, modification or amendment with respect hereto shall
be construed as applicable to any past or future events other than the one in
respect of which it was specifically made.

 

4

--------------------------------------------------------------------------------


 

(f)          This Agreement shall be construed consistent with the provisions of
the Plan and in the event of any conflict between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall control and any terms of
this Agreement which conflict with Plan terms shall be void.

 

Questions concerning the provisions of this Agreement should be directed to the
Company’s Corporate Secretary:  630/227-2050; fax 630/227-2059.

 

***************

 

By accepting this Agreement, you irrevocably agree to be bound by the terms
hereof.  To accept this Agreement, please follow the procedures set forth below:

 

Step 1:    View your Award Summary (confirm that the number of shares awarded
matches that shown in the Award grant letter you received from the Company).

 

Step 2:    Read and review the documentation.

 

Step 3:    Confirm and review/acceptance of your Award and this Agreement.

 

Step 4:    Receive an online confirmation of your acceptance.

 

5

--------------------------------------------------------------------------------
